Response to Amendment
The amendment filed on 5/24/2022 has been entered and considered by the examiner.
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al (PGPUB 2016/0349514 A1) in view of Trail et al (PGPUB 2017/0123526 A1) in view of Kaehler et al (PGPUB 2017/0109580 A1).

As to claim 1, Alexander (Figs. 1, 5) teaches, an eye-tracking device (WHUD 500), comprising:
a support structure (support frame 580, which is glasses shape) attachable to the user (¶ 70); 
one or more probe light sources (laser module 511) placed on the support structure to produce illumination probe light (¶ 52, 70);
an optical device (scan mirror 112 and holographic visible element HOE 530) placed on the support structure to receive the illumination probe light and to direct the illumination probe light to illuminate an eye of the user (¶ 70: i.e. HOE 530 reflects light from 511 to eye 590 of user); 
an optical detector array (array of photodetector 550) placed on the support structure to include optical detectors to capture images of the eye under illumination to produce detector signals from the optical detectors (¶ 70: photodetector 550, ¶ 59 further describes that the photosensor 350 can be a charge coupled camera), 
an optical imaging module (array of photodetectors 350) placed on the support structure to image the eye onto the optical detector array and to collect and image optical reflection of the illumination probe light with the pattern of the spatial position reference from the eye onto the optical detector array (¶ 58: i.e. detecting illumination pattern such as grid, parallel lines, crosshair, etc, ¶ 60: i.e. detect intensity pattern or map of reflected infrared laser light).
a processor (digital processor 560) coupled to receive and process the detector signals including the captured images from the optical detector array (¶ 71: i.e. coupled to photodetector 550) and operable to extract from the captured images an optical signature (light intensity/pattern of infrared light 522 reflected from eye 590) produced by a unique physical feature (positions or movement, which is determined using eye feature such as cornea, pupil, iris and retinal blood vessel, ¶ 55)probe light as the spatial position reference to determine the positions of the optical image of the signature points of the eye in each captured image of the eye (¶ 55: i.e. position of at least one feature of the eye is determined based on at least the reflection of at least one portion of the infrared light. As discussed above, infrared light includes patterns such as grid, parallel or speckles), and to monitor a change in the positions (i.e. one or more positions/movements of the eye) of the signature points of the eye in each captured image of the eye to track the eye (¶ 71, 72: i.e. laser eye tracking).
Alexander teaches utilizing infrared light intensity and patterns reflected by pupil, iris and retinal blood vessels to determine eye tracking. However, Alexander does not specifically teach “extracting” the optical signature. Further, Alexander does not specifically teach projecting light without scanning.
Trail (Fig. 2) teaches, wherein the optical device includes an optical projector (one emitter) that modulates the illumination probe light to carry a pattern (structured light pattern) as a spatial position reference and to project the illumination probe light with the pattern over the eye without scanning the illumination probe light (”projects structured light pattern on all of the eye”)(¶ 27: i.e. Trail’s “scan” is different than Applicant’s scan. Trail teaches scanning as part of detection process for the light, while Applicant’s specification teaches scanning as part of light generation process);
a processor coupled to receive and process the detected signals including the captured images from the optical detector array and operable to extract from the captured images an optical signature (pupil shape, which is extracted and modeled into model M, ¶ 53) provided by a unique physical feature of the eye (¶ 67, 68: i.e. eye orientation estimation module 460 determine the distortion of the light caused by the shape of the eye’s surface by using eye model, M).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention by incorporating Trail’s eye tracking method/structure in VR into Alexander’s invention, so as to provide an eye tracking system capable of estimating user’s eye position (¶ 4).
Alexander and Trail do not specifically teach comprising a complex interwoven texture of an iris that is unique to each person wherein the complex interwoven texture includes signature points that are unique to each person.
Kaehler (Fig. 4) teaches, comprising a complex interwoven texture (texture) of an iris (iris feature) that is unique (¶ 21, unique from user to user) to each person wherein the complex interwoven texture (texture) includes signature points (keypoint) that are unique to each person (¶ 47: i.e. iris detection can be performed using texture or pattern or keypoint of the iris in certain locations).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kaehler’s eye detection into Alexander’s system as modified with the teaching of Trail, so as to determine eye pose and identification using iris feature and determine eye lid positions (¶ 20).

As to claim 2, Alexander (Fig. 5) teaches, wherein the optical device includes an optical projector (scanning laser projector SLP) that modulates the illumination probe light to carry a pattern (i.e. illumination pattern of grid/parallel lines/crosshair) as a spatial position reference (reference point,  such as spatial location or orientation, ¶ 81) for the processor to determine the position of the optical image of a feature of the eye in each captured image of the eye (¶ 58, 81, 83).

	As to claim 3, Alexandria (Fig. 5) teaches, wherein the optical device includes an optical projector that modulates the illumination probe light to carry a periodic spatial pattern (active pattern) to determine the position of the optical image of a feature of the eye in each captured image of the eye (¶ 83: i.e. local searching with “rotary searching”. This method searches portions of eye in pie shapes in rotational manner).

As to claim 4, Alexander (Fig. 5) teaches, wherein the optical device includes an optical projector that modulates the illumination probe light to carry a coded non-periodic pattern (grid, parallel lines, crosshair) to determine the position of the optical image of a feature of the eye in each captured image of the eye (¶ 56: i.e. all of the patterns are specific shape and do not have rotational searching method like active pattern discussed in claim 3 above).

As to claim 5, Alexander teaches the device as in claim 2, but does not specifically teach wherein the optical projector includes a diffractive optical element.
Trail (Fig. 2) teaches, wherein the optical projector includes a diffractive optical element (¶ 41: i.e. light element may be diffractive element).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention by incorporating Trail’s eye tracking method/structure in VR into Alexander’s invention, so as to provide an eye tracking system capable of estimating user’s eye position (¶ 4).

	As to claim 6, Alexander (Fig. 5) teaches, wherein the support structure attachable to the user is a pair of goggles (Fig. 5).

As to claim 8, Alexanier (Figs. 1, 5) teaches, a method for using optical imaging to track an eye (WHUD 500), comprising:
attaching a device (WHUD 500) to a user (Fig. 5) ;
projecting illumination probe light to illuminate an eye of the user (laser module 511)(¶ 52, 70);
operating an optical detector array (photodetector 550) with optical detectors located in the device to receive an optical reflection of the illumination probe light with the spatial pattern (passive or active pattern) from the eye under illumination to produce detector signals (i.e. signals generated by photodetector 550) from the optical detectors representing a detected image (i.e. image of eye) of the eye  (¶ 59, 70: photodetector 550 can be CCD); and
operating an optical imaging module (array of photodetectors 350) in an optical path of the optical reflection from the eye to the optical detector array to image the eye onto the optical detector array and to collect and image optical reflection of the illumination probe light with the pattern of the spatial position reference from the eye onto the optical detector array (¶ 58: i.e. detecting illumination pattern such as grid, parallel lines, crosshair, etc, ¶ 60: i.e. detect intensity pattern or map of reflected infrared laser light).
processing the detector signals from the optical detector array to generate an optical image of the eye and to identify an optical signature produced by a unique physical feature (positions or movement, which is determined using eye feature such as cornea, pupil, iris and retinal blood vessel, ¶ 55) comprising  within the detected image of the eye based on the pattern as the spatial position reference in the optical reflection of the illumination probe light to determine the positions of the signature points  (i.e. cornea, pupil, iris, retinal blood vessel) of the eye (¶ 55: i.e. position of at least one feature of the eye is determined based on at least the reflection of at least one portion of the infrared light. As discussed above, infrared light includes patterns such as grid, parallel or speckes), and to monitor a change in the positions (i.e. one or more positions/movements of the eye) of the signature points of the eye in each captured image of the eye to track the eye (¶ 71, 72: i.e. laser eye tracking is performed based on information about infrared 522 reflected from eye 590 to determine position and movement of the user’s eye).
Alexander teaches utilizing infrared light intensity and patterns reflected by pupil, iris and retinal blood vessels to determine eye tracking. However, Alexander does not specifically teach identifying the optical signature. Further, Alexander does not specifically teach projecting light without scanning.
Trail (Fig. 2) teaches, modulating the illumination probe light to carry a pattern (structured light pattern) as a spatial position reference so that the illumination probe light is projected onto the eye with the pattern over the eye without scanning the illumination probe light (”projects structured light pattern on all of the eye”)(¶ 27: i.e. Trail’s “scan” is different than Applicant’s scan. Trail teaches scanning as part of detection process for the light, while Applicant’s specification teaches scanning as part of light generation process).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention by incorporating Trail’s eye tracking method/structure in VR into Alexander’s invention, so as to provide an eye tracking system capable of estimating user’s eye position (¶ 4).
Alexander and Trail do not specifically teach comprising a complex interwoven texture of an iris that is unique to each person wherein the complex interwoven texture includes signature points that are unique to each person.
Kaehler (Fig. 4) teaches, comprising a complex interwoven texture (texture) of an iris (iris feature) that is unique (¶ 21, unique from user to user) to each person wherein the complex interwoven texture (texture) includes signature points (keypoint) that are unique to each person (¶ 47: i.e. iris detection can be performed using texture or pattern or keypoint of the iris in certain locations).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kaehler’s eye detection into Alexander’s system as modified with the teaching of Trail, so as to determine eye pose and identification using iris feature and determine eye lid positions (¶ 20).
	As to claim 9, Alexander (Fig. 5) teaches, using row and column positions (i.e. Alexander’s CCD sensor senses at least 2D image, which gives an image of eye) of optical detectors in the optical detector array that capture the optical image of the eye to determine a position of the optical image of the selected feature within the eye (¶ 70); and
monitoring a change in the optical image of the selected feature within the eye in terms of the row and column positions of optical detectors in the optical detector array spatially corresponding to the selected feature within the eye to track motion of the eye (¶ 71: i.e. position and movement of eye is determined based on information about infrared light 522).

As to claim 10, Alexander (Fig. 5) teaches, modulating the illumination probe light to carry a spatial pattern to illuminate the eye of the user (¶ 52, 70);
operating the optical detector array to image the eye (¶ 59, 70);
processing the detector signals from the optical detector array in imaging the eye to generate (1) an optical image of the spatial pattern (passive or active patterns) in the modulated illumination probe light reflected from the eye (¶ 83) and (2) the optical image of the eye that overlaps with the optical image of the spatial pattern (¶ 58: i.e. the infrared light is reflected from the user’s eye. Therefore, the capture image must contain the spatial pattern, which is generated in illumination pattern by the infrared laser diode, and then reflected from the user’s eye); and
processing the optical images to determine a position or motion of the eye based on information of the optical image of the selected feature of the eye within the generated image of the eye with reference to known locations in the optical image of the spatial pattern reflected from the eye  (reference point,  such as spatial location or orientation, ¶ 81, 83)

	As to claim 11, Alexander (Fig. 5) teaches, using a periodic pattern (rotary scan) as the spatial pattern on the illumination probe light, wherein the periodic pattern includes a pattern of spots or isolated patterns (¶ 83: i.e. local searching with “rotary searching”. This method searches portions of eye in pie shapes in rotational manner).

As to claim 12, Alexander (Fig. 5) teaches, using a coded pattern as the spatial pattern on the illumination probe light (grid, parallel lines, crosshair)(¶ 56: i.e. all of the patterns are specific shape and do not have rotational searching method like active pattern discussed in claim 3 above).

As to claim 13, Alexander (Fig. 5) teaches, an eye-tracking device (WHUD 500), comprising:
a viewing device (glasses) that can be attached to a user and is structured to include a display screen (heads-up display) visible to the user when the view device is attached to the user (¶ 97);
one or more probe light sources (laser module 511) located in the viewing device to produce illumination probe light (¶ 52, 70);
an optical device (scan mirror 112 and holographic visible element HOE 530) located in the viewing device to receive the illumination probe light and to produce a spatial pattern (passive or active patterns are produced by laser modules and passed through via 112 and 530, ¶ 83) on the illumination probe light and to direct to the illumination probe light with the spatial pattern into an eye (¶ 70: i.e. HOE 530 reflects light from 511 to eye 590 of user. Alexanier does not specifically teach “without scanning”);
an optical detector array (array of photodetector 550) with optical detectors located in the viewing device to receive an optical reflection of the illumination probe light with the spatial pattern from the eye under illumination to produce detector signals from the optical detectors representing a detected image of the optical reflection (¶ 70, 71: i.e. detect position of the eye based on image information from reflected light from the eye)
an optical imaging module (array of photodetectors 350) located in the viewing device in an optical path of the optical reflection from the eye to the optical detector array to collect and image optical reflection of the illumination probe light with the spatial pattern (i.e. grid, pattern line, etc) from the eye under illumination and to image a collected optical reflection onto the optical detector array and to image the eye onto the optical detector array (¶ 58: i.e. detecting illumination pattern such as grid, parallel lines, crosshair, etc, ¶ 60: i.e. detect intensity pattern or map of reflected infrared laser light).
a processor (digital processor 560) coupled to receive and process the detector signals from the optical detector array and operable to extract (1) an optical image of the spatial pattern reflected from the eye (i.e. infrared light reflected from the user’s eye, which includes active or passive pattern of the infrared light)(¶ 58) and (2) a signature produced by a unique feature of the eye comprising (¶ 55: i.e. position of at least one feature of the eye is determined based on at least the reflection of at least one portion of the infrared light. As discussed above, infrared light includes patterns such as grid, parallel or speckes) that overlaps with the optical image of the spatial pattern reflected from the eye, and to determine a position or motion (positions and movement) of the eye with respect to the display screen based on information in the signature points of the eye with reference to known locations in the optical image of the spatial pattern reflected from the eye (¶ 71, 72: i.e. laser eye tracking, which is determined using eye feature such as cornea, pupil, iris and retinal blood vessel, ¶ 55)
Alexander teaches utilizing infrared light intensity and patterns reflected by pupil, iris and retinal blood vessels to determine eye tracking. However, Alexander does not specifically teach projecting light without scanning.
Trail (Fig. 2) teaches, an optical device (one emitter) to direct the illumination probe light with the spatial pattern into an eye without scanning the illumination probe light (”projects structured light pattern on all of the eye”)(¶ 27: i.e. Trail’s “scan” is different than Applicant’s scan. Trail teaches scanning as part of detection process for the light, while Applicant’s specification teaches scanning as part of light generation process).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention by incorporating Trail’s eye tracking method/structure in VR into Alexander’s invention, so as to provide an eye tracking system capable of estimating user’s eye position (¶ 4).
Alexander and Trail do not specifically teach comprising a complex interwoven texture of an iris that is unique to each person wherein the complex interwoven texture includes signature points that are unique to each person.
Kaehler (Fig. 4) teaches, comprising a complex interwoven texture (texture) of an iris (iris feature) that is unique (¶ 21, unique from user to user) to each person wherein the complex interwoven texture (texture) includes signature points (keypoint) that are unique to each person (¶ 47: i.e. iris detection can be performed using texture or pattern or keypoint of the iris in certain locations).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kaehler’s eye detection into Alexander’s system as modified with the teaching of Trail, so as to determine eye pose and identification using iris feature and determine eye lid positions (¶ 20).

	As to claim 14, Alexander (Fig. 5) teaches, wherein the optical device located in the viewing device is configured to generate a periodic pattern (rotary scan) as the spatial pattern on the illumination probe light in a predetermined geometry (circular and pie shape) of known dimensions of the periodic pattern (¶ 83),
wherein the processor is structured to extract geometry and dimensions of the optical image of the spatial pattern reflected from the eye to correct an optical distortion (i.e. correct polarization by filtering, ¶ 84) in the optical image based on the predetermined grid geometry of known dimensions of the periodic pattern generated by the optical device (¶ 83: i.e. pie and wedge shapes of scanning. Further, Trail prior art discusses different kinds of distortion correction in ¶ 19), and 
wherein the processor is structured to determine the position or motion of the eye with respect to the display screen based on information in the image of the eye with reference to known locations in the optical image of the spatial pattern reflected from the eye after the optical distortion to the periodic pattern is corrected (¶ 83, 84: as discussed in ¶ 84, the filtering for polarization happens at photodetector level, which occurs before processing).

	As to claim 15, Alexander (Fig. 5) teaches, wherein the periodic pattern includes a grid pattern (grid) , or a pattern of spots or isolated patterns (i.e. wedge/pie shape patterns)(¶ 83).

As to claim 16, Alexander teaches the device of claim 14, but does not specifically teach speckle pattern.
Trail (Fig. 6) teaches, wherein the optical device located in the viewing device is configured to generate a coded speckle pattern (dot matrix 620 or pseudo-random dots) as the spatial pattern on the illumination probe light in a predetermined geometry of known dimensions of the periodic pattern (¶ 89),
wherein the processor is structured to extract geometry and dimensions of the optical image of the spatial pattern reflected from the eye to correct an optical distortion (¶ 19: i.e. optics block 118 correct optical error) in the optical image based on the coded speckle pattern generated by the optical device (¶ 89: i.e. structured light emitter 600), and
wherein the processor is structured to determine the position or motion of the eye with respect to the display screen based on information in the image of the eye with reference to known locations in the optical image of the spatial pattern reflected from the eye after the optical distortion to the coded speckle pattern is corrected (¶ 89: i.e. eye tracking is based on using structured light emitter as shown in Fig. 6.
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention by incorporating Trail’s eye tracking method/structure in VR into Alexander’s invention, so as to provide an eye tracking system capable of estimating user’s eye position (¶ 4).

	As to claim 17, Alexander teaches the device of claim 13, but does not specifically teach biological structure.
	Trail (Fig. 6) teaches, wherein the processor is structured to extract one of a biological structure (focal distance, dilation of the pupil, shape of the eye, inter puplary distance) selected from different biological structures of the eye to determine the position or motion of the eye with respect to the display screen based on information in the image of the eye with reference (structured light emitter 600 pattern) to known locations of the selected biological structure in the optical image of the spatial pattern reflected from the eye (abstract, ¶ 3, 4, 28).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention by incorporating Trail’s eye tracking method/structure in VR into Alexander’s invention, so as to provide an eye tracking system capable of estimating user’s eye position (¶ 4).

	As to claim 18, Alexander teaches the device of claim 17, but does not specifically teach biological structure of the eye.
	Trail (Fig. 2) 	teaches, wherein the processor is structured to, in addition to the selected biological structure of the eye, to extract a second biological structure (orientation of the eye)of the different biological structures of the eye to determine the position or motion of the eye with respect to the display screen based on information in the image of the eye with reference to known locations of both the selected biological structure and the second selected biological structure in the optical image of the spatial pattern reflected from the eye (¶ 25-27, claim 5).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention by incorporating Trail’s eye tracking method/structure in VR into Alexander’s invention, so as to provide an eye tracking system capable of estimating user’s eye position (¶ 4).

As to claim 19, Alexander (Fig. 5) teaches, wherein the viewing device includes an augmented reality (AR) device such as a pair AR goggles (i.e. WHUD 500: HUD is an augmented reality device).
Alexander teaches the device as in claim 13, but does not specifically teach VR.
Trail (Fig. 2) teaches, wherein the viewing device includes a virtual reality (VR) device such as a pair of VR goggles (¶ 31: VR console 110 and HMD 105).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention by incorporating Trail’s eye tracking method/structure in VR into Alexander’s invention, so as to provide an eye tracking system capable of estimating user’s eye position (¶ 4).
 
As to claim 21, Alexander(Fig. 5) teaches, wherein the optical signature is formed by a biological structure of the eye comprising one or more of a pattern or mark on the iris, a blood vessel print, or a pattern of the eye (positions or movement, which is determined using eye feature such as cornea, pupil, iris and retinal blood vessel, ¶ 55).
Alexander and Trail do not specifically teach, wherein the processor detects and monitors the positions and the changes in the positions of the signature points, pupil coordinates, or detects an edge position of the iris.
Kaehler (Fig. 4) teaches, wherein the processor detects and monitors the positions and the changes in the positions of the signature points (keypoint), pupil coordinates, or detects an edge position of the iris (¶ 34: i.e. position of the iris features).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kaehler’s eye detection into Alexander’s system as modified with the teaching of Trail, so as to determine eye pose and identification using iris feature and determine eye lid positions (¶ 20).

As to claim 22, Alexander and Trail teach the device of claim 1, but do not specifically teach three-dimensional position of the eye.
Kaehler (Fig. 4) teaches, wherein the processor is structured to in processing the detector signals from the optical detector array, determine a three-dimensional position of the eye (¶ 34: i.e. obtain three angular dimensions of the eye).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kaehler’s eye detection into Alexander’s system as modified with the teaching of Trail, so as to determine eye pose and identification using iris feature and determine eye lid positions (¶ 20).

As to claim 23, Alexander and Trail teach the device of claim 1, but do not specifically teach bio-identifier map.
Kaehler (Fig. 4) teaches, wherein the processor is structured to detect one or more images (video frame, ¶ 67) of an iris of the eye (¶ 21, 68) as part of the optical signature to determine a bio-identifier map for the user (¶ 21: i.e. uniquely identify each user).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kaehler’s eye detection into Alexander’s system as modified with the teaching of Trail, so as to determine eye pose and identification using iris feature and determine eye lid positions (¶ 20).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, Trail and Kaehler as applied to claim 1 above, and further in view of Holmberg et al (PGPUB 2011/0013007 A1)

	As to claim 7, Alexander, Trail and Kaehler teach the device of claim 1, but do not specifically teach extracted optical image of the featured of the eye in each captured image of the eye based on row and column positions.
Holmberg (Figs. 3, 7, 8) teaches wherein the processor is operable to determine a position of the extracted optical image of the feature of the eye in each captured image of the eye based on row and column positions of optical detectors in the optical detector array that capture the extracted optical image (¶ 42, ¶ 46: i.e. subset of picture element is forwarded and sequentially determining picture rows/columns of picture elements to extract eye feature).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Holmberg’s extracting modules into Alexander’s device as modified with the teaching of Trail’s device and Kaehler’s device, so as to reduce power consumption (¶ 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691